Dear Sheriff Dean:
Your opinion request on behalf of former Bossier Deputy Sheriff, Charles Bennett, has been forwarded to me for research and reply. Your opinion requests a response regarding the "legality" of placing on school buses a safety mechanism, which was developed by Mr. Bennett and designed to aid in the safety of school children as they get on and off of school buses. A determination of "legality" was requested so that school boards and other interested parties would not be afraid to use this newly developed safety mechanism. As further clarified during recent correspondence, you also request a response regarding whether there is a law that would prevent installation of the safety mechanism on school buses if manufacturers and/or school districts were interested in pursuing the use of the safety mechanism.
Along with your request, you included a video which shows and demonstrates the safety mechanism; however, the video was defective and could not be viewed by our office. Fortunately, in connection with phone conferences with Mr. Bennett, our office was able to obtain additional information, including a description and photograph of the safety mechanism. Mr. Bennett describes the safety mechanism as an automatic, motorized flag that swings out into on-coming traffic, and he believes that the safety mechanism works better than the traditionally used stop signal arm.
There are laws that govern the installation of the safety mechanism on school buses. Moreover, school bus safety pedestrian devices, such as the safety mechanism developed by Mr. Bennett, involve an area which is highly regulated *Page 2 
by both the state and federal government, and this office cannot opine on whether the safety mechanism developed by Mr. Bennett can be used on school buses instead of or in addition to the stop signal arm. The State Board of Elementary and Secondary Education ("BESE") is authorized to promulgate regulations relating to crossing control devices and stop signal arms in accordance with La.R.S. 17:158, La.R.S. 17:160-161, and La.R.S. 17:164-166. See LAC 28:XXV.521 and 565.
According to LAC 28:XXV.565, "[a]ll school buses shall be equipped with two semaphore arms, constructed and placed in compliance with current [Federal Motor Vehicle Safety Standards ("FMVSS")]."
The Federal Motor Vehicle Safety Administration's ("FMVSA") regulations, in particular, 49 C.F.R. § 571.131, govern school bus pedestrian safety devices. 49 C.F.R. § 571.131(S5) states that each school bus "shall be equipped with a stop signal arm." The regulation also specifies the size, shape and color of the stop signal arm, as well as addresses optional equipment permitted to be placed on school buses. Specifically, the regulation provides in pertinent part:
  S1. Scope. This standard establishes requirements for devices that can be installed on school buses to improve the safety of pedestrians in the vicinity of stopped school buses.
  S2. Purpose. The purpose of this standard is to reduce deaths and injuries by minimizing the likelihood of vehicles passing a stopped school bus and striking pedestrians in the vicinity of the bus.
  S3. Application. This standard applies to school buses. . . .
  S4. Definitions.
 Stop signal arm means a device that can be extended outward from the side of a school bus to provide a signal to other motorists not to pass the bus because it has stopped to load or discharge passengers.
  S5. Requirements. Each school bus shall be equipped with a stop signal arm meeting the requirements of S5.1 through S5.5. . . .
  S5.1 The stop signal arm shall be a regular octagon which is at least 450 mm x 450 mm (17.72 inches x 17.72 inches) in diameter. *Page 3
  S5.2 The stop signal arm shall be red on both sides. . . .
  S5.2.1 The stop signal arm shall have a white border at least 12mm (0.47 inches) wide on both sides. . . . Mounting brackets, clips, bolts or other components necessary to the mechanical or electrical operation of the stop signal arm may not obscure more than 15 percent on each side of the stop arm.
  S5.2.2 The stop signal arm shall have the word "STOP" displayed in white upper-case letters on both sides. . . .
  S5.2.3 When two stop signal arms are installed on a school bus, the rearmost stop signal arm shall not contain any lettering, symbols or markings on the forward side.
49 C.F.R. 571.131.
As the above discussion shows, there are laws and regulations that a manufacturer and/or school district would have to comply with as it relates to the incorporation of the safety mechanism designed by Mr. Bennett on school buses. Only BESE and FMVSA are authorized to adopt policies governing school bus safety pedestrian devices, and we cannot opine whether or not the safety mechanism developed by Mr. Bennett would be viewed as legal by BESE or FMVSA. The current regulations appear to specifically require a stop signal arm, and even the optional equipment permitted to be used on school buses under the regulations do not include a safety device of the type described in your request.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
  With Best Regards,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  By:_________________________ Angelique Duhon Freel Assistant Attorney General
  CCF, JRF:ADF